Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because they do not apply to the new references used in the office action. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karol (US 6628617) in view of Livanos (US 20190166016).
Regarding claim 1, Karol discloses a  method, comprising:
selecting, by a software-defined networking device comprising a processor (Abstract, a processor), network equipment from a group of the network equipment to operate as service entry point network equipment associated with an internet-of-things device configured to communicate  information via a network (fig. 2, a number of gateways and routers; CL-CO-CL gateways are configured and selected/defined as entry points associated with the IP data network; col. 15, lines 1-10, data will follow path including gateway 960 (selected); gateway can be considered as entry point to either connection based or connectionless networks);
receiving, by the software-defined networking device, network resource utilization data representative of a network resource utilization of the network (col. 13, lines 3-16, col. 14, lines 1-30, network state (resource utilization) advertisements); and
configuring, by the software-defined networking device, based on the network resource utilization data, the service entry point network equipment to: 
associate first packet headers with first packets communicated from a connection based portion of the network to a connectionless based portion of the network (claim 12, col. 12, lines 15-25, col. 13, lines 58-68, convert packets from connection based network (CO) to a connectionless network (CL), here, convert packets indicates associating packet headers with the packets communicated), wherein a first packet header of the first packet headers comprises first routing data specifying an ordered list of network nodes in the connectionless based portion of the network usable to forward a first packet comprising the first packet header (col. 11, lines 25-45, will add a source route (914, 913, 915, 917) to the packet header), and
remove second packet headers from second packets communicated from the connectionless based portion of the network to the connection based portion of the network, wherein a second packet header of the second packet headers comprises second routing data associated with the connectionless based portion of the network (claim 12, col. 12, lines 15-25, convert packets from connectionless network (CL) to a connection based network (CO), here, converting packets indicates the original packet header was removed before or during conversion; col. 11, lines 25-45, a source route (914, 913, 915, 917) information is in the packet header).

Livanos discloses  the network  comprises Internet-of-Things devices (Livanos, figs. 1 and 10, [0021][0102][0148], an IoT device may be one of two different types of IoT devices: (1) an NB-IoT device; or (2) an CAT-M1 device; slice-specific core; VNF and VFV).
 It would have been obvious to one having ordinary skill in the art before the time the invention was made to incorporate the IoT devices networks taught by Livanos into CO-CL conversion taught by Karol. The motivation for such a modification provides efficiently delivering data among IoT devices (Livanos, [0029]).
	Claims 8 and 15 are rejected same as claim 1. 

	Regarding claim 2, Karol and Livanos  disclose the method of claim 1, further comprising:
generating, by the software-defined networking device, a data structure based on the network resource utilization data, wherein the data structure comprises respective routing data to include in the first packet headers (Karol, col. 11, lines 25-40, col. 15, lines 1-20; to avoid loop, source route can be generated based on the network state/resource utilization or topology). The motivation of the combination is same as in claim 1.

	Regarding claims 3 and 11, 16, Karol and Livanos disclose the method of claim 1, wherein respective network nodes of the ordered list of network nodes are removed from the ordered list of network nodes in the first packet header, in response to the first packet reaching the respective network nodes, and prior to the respective network nodes forwarding the first packet (Karol, col. 11, using source routing to forward packets:  a source route (914, 913, 915, 917) information at 962 is in the packet header.  A new route (913, 915, 917) information at 914 is updated in the packet header. That is, node 914 is removed before 914 forwarding the packet, and this is a standard implementation for source routing).   The motivation of the combination is same as in claim 1.

	Regarding claim 4 (and 12, 17), Karol and Livanos disclose wherein the first packet header further comprises d service chaining vector data specifying a sequence of service functions to perform with respect to a destination of the first packet (Karol, col. 11, using source routing to forward packets:  a source route (914, 913, 915, 917) information at 962 is in the packet header. Here, the source route specifies the nodes in the vector should perform forwarding functions in sequence with respect to a destination). The motivation of the combination is same as in claim 1.

	Regarding claim 6 (and 13, 18), Karol and Livanos disclose wherein the connectionless based portion of the network comprises respective groups of internet-of-things devices of different types, and a group of internet-of-things devices of the respective groups comprises the internet-of-things device (Livanos, [0102], an IoT device may be one of two different types of IoT devices: (1) an NB-IoT device; or (2) an CAT-M1 device). The motivation of the combination is same as in claim 1.

	Regarding claims 7 (and 14, 19), Karol and Livanos disclose the method of claim 1, further comprising:  generating, by the software-defined networking device, a data structure based on the network resource utilization data, wherein the data structure comprises respective routing (Karol, col. 11, lines 25-45, will add a source route (914, 913, 915, 917) to the packet header; col. 15, lines 1-20; to avoid loop, source route can be generated based on the network state/resource utilization or topology).

Regarding claim 9, Karol and Livanos disclose the software-defined network device of claim 8, wherein configuring the service entry point edge equipment comprises sending, to the service entry point edge equipment, a data structure, and wherein the data structure comprises respective routing data for inclusion in the first packet header (Karol, col. 11, lines 25-45, will add a source route (914, 913, 915, 917) to the packet header).

	Regarding claim 10 (and 20),  Karol and Livanos disclose the software-defined network device of claim 8, wherein connection based portion of the network employs a general packet radio service tunneling protocol (Karol, col. 16, lines 29-50, the CO network is using tunneling protocol; Livanos, [0076]).  The motivation of the combination is same as in claim 1.
	
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Karol in view of Livanos further in view of  Inbaraj (US 20190166032).
	Regarding claims 5, Karol and Livanos disclose the method of claim 4,
Karol does not explicitly disclose wherein the network resource utilization data comprises storage data representative of a storage capacity of the service entry point network equipment.
Inbaraj discloses wherein the network resource utilization data comprises storage data representative of a storage capacity of the service entry point network equipment (Inbaraj, [0095], one resource-utilization metric may be the percentage of storage capacity).

It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Karol with the teachings given by Inbaraj. The motivation for doing so would have been to efficiently share the storage capacity by moving its load to another node (Inbaraj, [0096]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474